DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features must be shown or the feature(s) canceled from the claim(s).  No drawings appear to be filed and as such no claimed features are shown. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 25 recites “the first perfusion container” in line 3, there is insufficient antecedent basis for this limitation in the claim.  Claim 25 recites a dose is provided to a first patient by administering the full volume of solution from the first container but then later recites a second patient receives a full volume of solution from the first container.  It is not clear if this is the same or different first containers, for purposes of the rejection it is considered as a different container.  Further, claim 25 appears to recite positive method steps regarding dose delivery, for example, “the calculated dose is provided...by directly administering”.

As per MPEP 2173.05(p)(ll), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method steps. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method steps and are not so narrow as to require the method steps to actually be performed. 

A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). In Katz, a claim directed to “[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West et al. (WO 2015/006822 A1).
With regard to claim 1, West et al. teach a perfusion system for enabling hospitals or clinics to directly administer to patients in need thereof a dose of an antineoplastic drug calculated according to a patient parameter, wherein the parameter varies over a range in the patient population, said system comprising:5 plurality of perfusion containers (Fig. 1 containers 10 and 60), each container comprising a ready-to-infuse, aqueous perfusion solution of an antineoplastic drug (see at least [0277]), wherein said plurality of perfusion containers comprise a first set of perfusion container (s) comprising a ready-to-infuse, aqueous perfusion solution of an antineoplastic drug (Fig. 1 member 10, each patient would require a separate member 10, [0277], [0280], [0281], [0291]) and a second set of top-up perfusion containers comprising a ready-to-infuse, aqueous perfusion solution of the antineoplastic drug (Fig. 1 member 60 each patient would require a separate member 60, [0277], [0280], [0281], [0291], one of the containers can be filled with the additional top up volume) and optionally a third set 10of top-up perfusion containers comprising a ready-to-infuse, aqueous perfusion solution of the antineoplastic drug (this limitation is optional and not required), and instructions for selecting one or more perfusion container(s) from the first set and if required one or more top-up perfusion container(s) from the second and/or third set for directly administering the calculated dose of the antineoplastic drug from the selected perfusion 15 containers (see at least [0024], claim 24, see Tables 1-3).
With regard to claims 2-4 and 6-9, see at least [0277], [0280], [0281] and Tables 1-3, regarding exemplary the contents of such containers, see [0283] and [0291], due to adverse toxicity effects patient’s may need to reduce their dosage to a lower concentration.  Three 
With regard to claim 5, see at least [0024] and Tables 1-3.
With regard to claims 21 and 22, see Tables 2 and 3.
With regard to claim 19, see at least [0277], [0280], [0281], Tables 1-3, both containers together form the total dose so one of the containers is a partial dose.
With regard to claim 10, West et al. teach a method for directly administering to a patient in need thereof a dose of an antineoplastic drug calculated according to a patient parameter, wherein the parameter varies over a range in the patient population, the method comprising the steps of:10 providing the perfusion system as claimed in claim 1 (see the rejection above); calculating the dose according to a patient parameter ([0277] volume is calculated based on patient parameter), selecting one or more perfusion container(s) from the first set of perfusion container(s) and if necessary from the second and /or third set of top-up perfusion container(s) required for directly administering the calculated dose and 15directly administering to the patient in need thereof, the perfusion solution in the selected containers (see Tables 2 and 3, [0277], [0280], [0281], [0291] the necessary bags are selected based on the calculated volume needed based on the patient).
With regard to claims 11-13 and 15-18, at least [0277], [0280], [0281] and Tables 1-3, regarding exemplary the contents of such containers, see [0283] and [0291], due to adverse toxicity effects patient’s may need to reduce their dosage to a lower concentration.  Three 
With regard to claim 14, see at least [0024] and Tables 1-3.
With regard to claims 23 and 24, see Tables 2 and 3.
With regard to claim 20, West et al. teach a method for directly administering to a patient in need thereof a dose of an antineoplastic drug calculated according to a patient parameter, wherein the parameter varies over a range in the patient population, the method comprising the steps of: providing perfusion container(s) as claimed in claim 19 (see the rejection above);15 calculating the dose according to a parameter for any given patient in the patient population ([0277] volume is calculated based on patient parameter), selecting one or more perfusion containers from the first set of perfusion container(s) and if necessary from the second or third set of perfusion containers, required for directly administering the calculated dose, and directly administering to the patient in need thereof, the perfusion solution in the selected20 containers (see Tables 2 and 3, [0277], [0280], [0281], [0291] the necessary bags are selected based on the calculated volume needed based on the patient).
With regard to claim 25, West et al. teach a perfusion container for directly administering to patients a dose of an antineoplastic drug calculated according to a patient's parameter, wherein the first perfusion container comprises a solution of antineoplastic drug at a concentration and volume such that the amount of antineoplastic drug in the container is equal to the calculated dose for a first patient but less than the calculated dose for a second patient (see Tables 2, 
With regard to claim 26, see at least [0022] and example in [0280] the concentrations can be the same within the containers.
With regard to claims 28 and 29, see at least [0110] the volumes may be the same or different, further see, Table 2, [0280] top up volumes can be added to one or both containers altering the volume.
With regard to claim 27, see [0283] and [0291], due to adverse toxicity effects patient’s may need to reduce their dosage to a lower concentration.  Three concentrations are disclosed, as such when a patient is undergoing a dose reduction they may have a first container of the highest concentration, then during the first dose reduction a second top-up container would be provided at the middle concentration.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783